Citation Nr: 0818732	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-37 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation greater than 40 percent for 
residuals of a compression fracture of the lumbar spine at 
L1-L2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1965 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran's lumbar spine disorder is manifested by 
subjective complaints of severe pain and objective evidence 
of severe limitation of motion with forward flexion limited 
to no more than 25 degrees; there is no competent evidence of 
ankylosis, incapacitating episodes having a total duration of 
at least six weeks during a twelve-month period, or 
associated neurological disabilities that would warrant a 
separate compensable evaluation.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a 
lumbar spine disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5289, 5292, 5293 and 5295 (2002 
and 2003); 38 C.F.R. § 4.71a,  Diagnostic Codes 5242 and 5243 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  (4) 
VA must also request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim.  38 
C.F.R. § 3.159 (2007).  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Regarding VCAA notice elements two through four, the Board 
finds that an August 2002 notice letter fully satisfied these 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this notice letter requested that 
the veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran.  He was also expressly advised of 
the need to submit any evidence in his possession that 
pertains to the claim decided herein.  Finally, this letter 
advised the veteran what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the veteran was provided pertinent information 
in the August 2002 VCAA notice letter.  Specifically, the 
August 2002 letter informed the veteran of the need to 
provide on his own, or by VA, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment.  

The Board acknowledges that the August 2002 letter did not 
make reference to specific diagnostic codes or applicable 
criteria necessary to warrant an increased rating which might 
not be evident from demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on his employment and daily life.  However, the 
veteran was provided notice of applicable rating criteria 
involving specific measurements or testing results, namely, 
range of motion testing, in the September 2005 statement of 
the case and March 2006 supplemental statement of the case.  

The Board also acknowledges the August 2002 letter did not 
specifically inform the veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his employment or daily life.  
However, the Board concludes that the veteran demonstrated 
actual knowledge of the need to submit evidence regarding the 
impact of his disability on his employment and daily life 
during his January 2006 VA examination (veteran conveyed that 
he has been unemployed since 2002 and can no longer ride a 
lawnmower and cannot pick up his grandchildren due to his 
spine disorder).  Under these circumstances, the Board finds 
that any VCAA notice error with respect to this provision of 
first element notice is non-prejudicial to the veteran, and 
that the Board may proceed with its decision.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication, such as by demonstrating that 
any defect was cured by actual knowledge on the part of the 
claimant, that a reasonable person could be expected to 
understand from the notice what was needed, that a benefit 
could not have been awarded as a matter of law, or perhaps 
where the claimant has stated that he or she has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence).  

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006); see also Vazquez-Flores, supra.  
However, the Board has concluded that the preponderance of 
the evidence is against the veteran's claim.  Therefore, any 
questions as to the appropriate effective date to be assigned 
have been rendered moot, and the absence of notice regarding 
these elements should not prevent a Board decision.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations was furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication. and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with the claims file.  
Post-service treatment records and reports from the Kansas 
City VA Medical Center (VAMC) have also been obtained.  The 
veteran has not identified any additional evidence that 
should be obtained.  The veteran was afforded VA examinations 
in August 2002 and January 2006.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The veteran's lower spine disorder is rated under Diagnostic 
Code 5242 for degenerative arthritis of the spine.  In 
addition, as the veteran has been diagnosed with degenerative 
disc disease, Diagnostic Code 5243, pertaining to 
intervertebral disc syndrome, is also potentially applicable.  
Initially, the Board observes that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
twice during the pendency of this appeal.  The first 
amendment, affecting Diagnostic Code 5293, was effective 
September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The next amendment affected general diseases of the spine and 
became effective September 26, 2003.  68 Fed. Reg. 51,454 
(Aug. 27,  2003).  Because these changes took effect during 
the pendency of the veteran's appeal, both the former and 
revised criteria will be considered in evaluating the 
veteran's service-connected low back disability.  However, 
application of the new criteria prior to the effective date 
of the amended regulation is not allowed.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002). 

With respect to these regulatory amendments, a September 2005 
statement of the case and March 2006 supplemental statement 
of the case provided the veteran with the relevant rating 
criteria for lumbar spine disabilities prior to September 26, 
2003, and the General Rating Formula for Disease and Injuries 
of the Spine.  Moreover, the RO considered the veteran's 
service-connected back disability under all applicable sets 
of regulations in the September 2005 and March 2006 
readjudications.  Therefore, there is no prejudice in the 
Board considering the regulation changes in adjudicating the 
veteran's increased rating claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993). 

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  A maximum evaluation of 40 
percent was assigned for severe limitation of motion of the 
lumbar spine.  Unfavorable ankylosis of the lumbar spine was 
assigned a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2003).

Also prior to September 26, 2003, lumbosacral strain was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.17a, Diagnostic Code 5295 (2003).  The highest 
available schedular evaluation, 40 percent, was warranted 
where the condition was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id.

In addition, prior to September 23, 2002, Diagnostic Code 
5293 provided a 40 percent evaluation for severe 
intervertebral disc syndrome manifested by recurring attacks, 
with intermittent relief.  A maximum 60 percent rating was 
warranted for pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  A precedent opinion of VA's 
Office of General Counsel, VAOPGCPREC 36-97 (1997), held that 
Diagnostic Code 5293 involves loss of range of motion, 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae. 

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The criteria contained in 
Diagnostic Code 5293 provides for a 40 percent evaluation for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A maximum 60 percent evaluation is assigned when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R.    § 4.71a, 
Diagnostic Code 5293 (2003).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a,  
Diagnostic Code 5293, Note (1) (2003).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id. Note (2).  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. Note 
(3). 

Effective from September 26, 2003, disabilities of the 
cervical and thoracolumbar spine are to be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).  The Formula provides the following ratings, in 
relevant part:

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees.  Id.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
throacolumbar spine, while a 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as "a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension".  See id., Note (5).  These criteria 
are to be applied irrespective of whether there are symptoms 
such as pain (whether or nor it radiates), stiffness, or 
aching in the affected area of the spine, id., and they "are 
meant to encompass and take into account the presence of 
pain, stiffness, or aching, which are generally present when  
there is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).  

Notes appended to the new General Rating Formula for Diseases 
and Injuries of the Spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left  
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id.  
Ranges of motion are to be rounded to the nearest five 
degrees.  Id., Note (4).  Separate disability ratings are to 
be given for the thoracolumbar and cervical spine segments.  
Id., Note (6).  Although the criteria under the prior 
Diagnostic Code 5292 are less defined and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of  
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67  
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though 
pre-2003 regulations did not define normal range of motion 
for the spine, the current definition is based on medical 
guidelines in existence since 1984.  As such, there is no 
inconsistency in applying the current ranges of motion to 
rating spine disabilities under the old criteria. 

Having considered the evidence of record under both the 
former and new rating criteria, the Board finds that the 
veteran is not entitled to an evaluation in excess of 40 
percent for his lumbar spine disorder.  In this regard, the 
Board notes that the veteran's thoracolumbar spine disorder 
was manifested during the appeal period by subjective 
complaints of pain, difficulty standing and sitting, 
fatigability and decreased range of motion.  In addition, 
there is objective evidence of painful motion, tenderness and 
severe limitation of motion of the thoracolumbar spine.  
There is no evidence, however, of ankylosis of the 
thoracolumbar spine or the entire spine, nor is there 
evidence of compensable neurologic abnormalities or 
incapacitating episodes having a total duration of at least 
six weeks during a twelve-month period.

With regards to limitation of motion, the Board observes 
that, at 40 percent disabling, the veteran is in receipt of 
the maximum evaluation allowable under both the new and old 
criteria.  As such, a further discussion of limitation of 
motion is not necessary.

The Board has considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent 
under 38 C.F.R. § 4.71 Diagnostic Codes 5293-5243 (2002 and 
2007), pertaining to intervertebral disc syndrome.  With 
respect to the former rating criteria, there is no evidence 
of pronounced, persistent symptoms, nor is there evidence 
that the veteran's disc disease has progressed to the point 
where it interferes with his neurological functioning.  In 
this regard, muscle strength and reflexes have been found to 
be normal, and there is no compromise of the neural foramina 
(see, e.g., August 2002 VA spine examination; February 2006 
MRI report).  With respect to the current rating criteria, 
there is no evidence of incapacitating episodes having a 
total duration of at least six weeks during a twelve month 
period.  As such, an evaluation greater than 40 percent is 
not warranted under either the former or current rating 
criteria for intevertebral disc syndrome. 

The Board has also considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent 
at any point during the appeal period, pursuant to other 
potentially applicable Diagnostic Codes under both the former 
and current criteria.  However, the Board finds that it does 
not.  In this regard, the Board observes that there is no 
competent medical evidence of ankylosis of the thoracolumbar 
spine or of the entire spine.  Thus, a higher evaluation is 
not warranted under the General Rating Formula or under 
former Diagnostic Code 5289.  

Finally, the Board has also considered whether a separate 
evaluation for neurological disability is warranted.  In this 
regard, the Board notes that the veteran has complained of 
radiating pain and numbness through his lower extremities.  
However, as noted above, there is no competent evidence of 
neurological abnormalities.  An August 2002 VA examination 
found heel and toe gait normal, negative straight leg raise 
and deep tendon reflexes 2+ overall.  In addition, a February 
2006 MRI report indicates no compromise of the neural 
foramina.  Finally, there is no evidence of record that the 
veteran suffers from bowel or bladder impairment.  Thus, the 
Board finds that a separate evaluation for neurological 
disability is not warranted.







	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation greater than 40 percent for residuals of a 
compression fracture of the lumbar spine at L1-L2 is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


